950 A.2d 1284 (2008)
287 Conn. 907
James J. WILTZIUS
v.
ZONING BOARD OF APPEALS OF THE TOWN OF NEW MILFORD et al.
Supreme Court of Connecticut.
Decided May 6, 2008.
Timothy S. Hollister and Ryan K. McKain, Hartford, in support of the petition.
Robert A. Fuller, Wilton, in opposition.
The petition by the defendants Garden Homes Management Corporation and Sixth Garden Park Limited Partnership for certification for appeal from the Appellate Court, 106 Conn.App. 1, 940 A.2d 892 (2008), is denied.
ROGERS, C.J., did not participate in the consideration or decision of this petition.